Title: From George Washington to James Hendricks, 10 September 1781
From: Washington, George
To: Hendricks, James


                  
                     Dear Sir
                     Mount Vernon Septr 10th 1781
                  
                  The Baggage Waggons & Cavalry & Cattle of the French & American Armies are to cross at George Town, where I am told the landing Places are bad.  I have desired Colonel Wagener (instead of marching the Militia to Williamsburg) to employ them in repairing the Roads from George Town to the Ford of Occoquan; and entreat you in earnest terms, to see that the landings on both sides are made good, and at all events encreased—that proper kinds of Boats for the transportation of Carriages & Horses are collected, and every thing in readiness to give quick dispatch, as the occasion is pressing & delays may be dangerous—unless the landing places are encreased, a number of Boats will be useless, and great delays follow.  I am Dear Sir your Obedt Servant.
                  
               